DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a print job generating section configured to”, “a transmission section configured to”, “a reception section configured to”, and “a processing section configured to” in claim 1, “a print job generating section configured to”, “a transmission section configured to” in claims 9 and 11, and “a reception section configured to”, and “a processing section configured to” in claim 10 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyake et al. (US 2010/0290067).
Regarding claim 1, Miyake discloses a print system comprising: 
a print job generating device including a print job generating section configured to generate a print job including ink color information indicating ink colors to be used in printing and raster image data for each of the ink colors (see Figs. 2 and 3 and paras 40-45, printer driver 103 generates print data and raster image data including ink color information used in printing), and 
a transmission section configured to transmit the generated print job to an image forming device (see paras 39 and 44, printer driver 103 transmits the generated print job to printer 106); and 
an image forming device including a reception section configured to receive the print job transmitted from the transmission section (see paras 44 and 57, printer 106 receives a print job from printer driver 103), 
a processing section configured to determine, based on the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used), and 
a display controller configured to cause a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67 and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).
Regarding claim 5, Miyake further discloses wherein the print job generating section generates, based on a designation performed by a user of an ink color to be used in printing, ink color information and generates a print job including a header having the ink color information (see paras 44-45, 49-54, 67, 71, and 82, during print job generation 8-bit data for each CMYK color is produced, the color information is known to be housed in a header).  
Regarding claim 6, Miyake further discloses wherein the print job generating section determines, based on the raster image data, whether ink of each of ink colors is to be ejected to each of pixels and generates, when at least one pixel to which a first ink is to be ejected is included,44 a print job to which a footer including ink color information indicating that the first ink is to be used is added (see paras 44-45, 49-54, 67, 71, and 82, during print job generation 8-bit data for each CMYK color is produced, the color information is known to be housed in a footer).  
Regarding claim 7, Miyake further discloses wherein the processing section determines, when the print job includes the ink color information, based on the ink color information, an ink color to be used without determining, based on the raster image data, whether ink is to be ejected to each of pixels (see para 71, different methods may be used to determine ink usage information, some of which does not depend on each pixel), and 
determines, when the print job does not include the ink color information, based on the raster image data, whether ink is to be ejected to each of pixels and determines, based on whether at least one pixel to which ink is to be ejected is included, an ink color to be used in 
Regarding claim 8, Miyake discloses A preview image display method, comprising: generating a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color (see Figs. 2 and 3 and paras 40-45, printer driver 103 generates print data and raster image data including ink color information used in printing); 
determining, based on the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used); and 45 
causing a display section to display, based on a result of the determination, a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67 and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).  
Regarding claims 9 and 11, Miyake discloses a non-transitory computer-readable storage medium storing a print job generating program that causes a computer to function and a print job generating device, comprising: 
a print job generating section configured to generate a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color (see Figs. 2 and 3 and paras 40-45, printer driver 103 generates print data and raster image data including ink color information used in printing); and 
a transmission section configured to transmit the generated print job to an image forming device having a function of causing a display section to display, based on the ink color information, a preview image indicated by the raster image data of the ink color to be used in printing (see paras 39 and 44, printer driver 103 transmits the generated print job to printer 106).  
10 and 12, Miyake discloses a non-transitory computer-readable storage medium storing a print job generating program that causes a computer to function and an image forming device, comprising: 
a reception section configured to receive a print job including ink color information indicating an ink color to be used in printing and raster image data for the ink color (see paras 44 and 57, printer 106 receives a print job from printer driver 103); 
a processing section configured to determine, based on the ink color information included in the print job, an ink color to be used in printing and an ink color not to be used in printing (see Figs. 11-13 and paras 43-45, 67, and 82-84, color material used amount calculation unit 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used); and 
a display controller configured to cause a display section to display, based on a result of the determination, 46 a preview image indicated by the raster image data of the ink color to be used in printing (see Figs. 11-13 and paras 67 and 82-84, a preview is displayed that provides the image/text/graphic data to be printed along with the associated ink color information).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miyake as applied to claim 1 above, and further in view of Hayashi (US 2020/0081673).
Regarding claim 2, Miyake does not disclose expressly wherein the ink color information includes a flag indicating whether a color ink is to be used, a flag indicating whether43 a white ink is to be used, and a flag indicating whether a varnish ink is to be used.
Hayashi discloses wherein the ink color information includes a flag indicating whether a color ink is to be used, a flag indicating whether43 a white ink is to be used, and a flag indicating whether a varnish ink is to be used (see paras 18, 42, and 77, white ink and clear ink can be used during printing).
Regarding claim 4, Miyake does not disclose expressly wherein the ink color information includes a flag indicating whether a metallic ink is to be used.
Hayashi further discloses wherein the ink color information includes a flag indicating whether a metallic ink is to be used (see paras 18 and 49, metallic ink can be used for printing).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the use of white and clear ink, as described by Hayashi, with the system of Miyake.
The suggestion/motivation for doing so would have been to provide a more vibrate print product while allowing the user more control over accuracy and desired visual effects thereby increasing efficiency and reducing waste associated with re-printing.
Therefore, it would have been obvious to combine Hayashi with Miyake to obtain the invention as specified in claim 2.

Regarding claim 3, Miyake further discloses wherein the flag indicating whether a color ink is to be used includes a flag indicating whether cyan is to be used, a flag indicating whether 306 calculates the amount of ink to be used for each object of the print job, the ink calculation is for each color being used, i.e. CMYK).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R MILIA/             Primary Examiner, Art Unit 2677